Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  November 29, 2010                                                                                            Marilyn Kelly,
                                                                                                                  Chief Justice

                                                                                                    Michael F. Cavanagh
                                                                                                      Maura D. Corrigan
                                                                                                     Robert P. Young, Jr.
                                                                                                     Stephen J. Markman
                                                                                                     Diane M. Hathaway
                                                                                                    Alton Thomas Davis,
  142076                                                                                                               Justices




  IN THE MATTER OF

  HONORABLE JAMES M. JUSTIN                                                 SC: 142076
  12th DISTRICT COURT                                                       JTC Formal Complaint 87

  BEFORE THE JUDICIAL TENURE COMMISSION
  ________________________________________


        On order of the Court, the request by the Judicial Tenure Commission for
  appointment of a master is considered and Honorable Pamela J. McCabe is appointed
  Master to hear Formal Complaint No. 87.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 29, 2010                   _________________________________________
                                                                             Clerk